Citation Nr: 0410714	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for the residuals of an 
injury to the testicular area.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran originally submitted a notice of 
disagreement with respect to four issues involving service 
connection (residuals of a cold injury, hypertension, residuals of 
a testicular injury, and bilateral hearing loss).  Service 
connection was granted in September 2002 for the residuals of a 
cold injury.  After that decision was issued, and within the time 
frame allotted, the veteran submitted his VA Form 9, Appeal to the 
Board of Veterans' Appeals.  In the VA Form 9, the veteran 
notified VA that he would only be appealing the issues of 
entitlement to service connection for the residuals of a 
testicular injury and bilateral hearing loss.    

In May 2003, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of that 
hearing is of record.  

Since July 2001, the veteran has raised the issue of entitlement 
to a total disability rating based on individual unemployability 
due to his service-connected disabilities.  He did so via his 
notice of disagreement that was received at the RO in October 
2001.  In that document, the veteran claimed that he could not 
obtain gainful employment due to his disabilities.  As such, this 
appears to be an informal claim for benefits.  Additionally, in 
his VA Form 9, the veteran appears to raise the issue of service 
connection for an acquired psychiatric disability.  These issues 
are not before the Board for adjudication and, accordingly, are 
referred back to the RO for appropriate action.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  The veteran has bilateral hearing loss.

3.  Medical evidence etiologically linking the veteran's current 
bilateral hearing loss with his military service has not been 
presented.

4.  Chronic residuals of an injury to the testicular area, to 
include epididymitis, were not present during military service or 
attributable to any incident therein.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2003).

2.  Residuals of a testicular injury, to include epididymitis, 
were not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran of 
evidence and information necessary to substantiate the claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate the claim by means of the 
discussions in the original rating decision and the statement of 
the case.  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that his claimed disabilities are related to his 
military service.  

VA informed the appellant of which evidence he was to provide to 
VA and which evidence VA would attempt to obtain on his behalf.  
In this regard, the VA sent the appellant notice of the VCAA via a 
letter in May 2001, which spelled out the requirements of the VCAA 
and what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to ensure 
that the VA received the records.  Additionally, in order to 
ensure that an adequate evaluation of the veteran's disabilities 
was procured and before the VA, the veteran underwent medical 
examinations in May 2001 and March 2002.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002).  Here, the RO obtained the veteran's 
available medical treatment records.  The veteran was also 
provided recent medical examinations in order to assess the 
severity and existence of the disabilities at issue.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before the RO and the Board.  It seems clear that the VA 
has given the veteran every opportunity to express his opinions 
with respect to his claim; the VA has obtained all known documents 
that would substantiate the veteran's assertions; and, the veteran 
has undergone examinations so that the VA would have a complete 
picture of the veteran's disabilities.  

The Board notes that the VCAA notification letters sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of Department 
of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the letter, dated May 2001, did request a response within 60 days, 
which is contrary to 38 U.S.C.A. § 5103(b) (West 2002).  
Notwithstanding the conflict, the record reflects that the letter 
was sent to the veteran before an actual rating decision had been 
issued on the issues.  Moreover, the veteran did provide 
additional information to the VA after that deadline, and that 
information was readily accepted by the VA.  An amendment to the 
VCAA was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. 
§  ____).

Also, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. January 
14, 2003), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  However, in this instance, the VCAA 
notice was sent to the veteran in May 2001.  A decision on the 
merits of the claim was not issued until July 2001.  Therefore, in 
this instance, the tenets of Pelegrini have been met.  

Under the facts of this case, it is the conclusion of the Board 
that "the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2004); see also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent and 
purpose of the VCAA were satisfied by the notice given to the 
veteran.

The veteran's service records indicate that he was a mortarman and 
ammunitions bearer during his two years of active duty.  

In conjunction with the veteran's claims seeking entitlement to 
service connection for bilateral hearing loss and residuals of an 
injury to the testicular area, the veteran underwent audiological 
and genitourinary examinations in May 2001.  Both of these 
examinations did produce diagnoses of ratable disabilities.  
However, they did not provide an etiological opinion with respect 
to either found condition.  As such, both were found to be 
inadequate and the claim was returned to the medical center for 
additional processing.

As a result of the inadequate examinations, the veteran underwent 
another examination of his genitals in March 2002.  Prior to the 
examination, the veteran informed the physician of the incident in 
service.  The examiner reported that the veteran had been treated, 
per the service medical records, once for an acute episode of 
epididymitis.  Upon examination, the doctor wrote:

On examination, there is evidence of testicular pain in the area 
of the epididymitis on the left with manipulation. . . . After 
review of the records, I can find no indication that the present 
symptoms would be related to his one episode of left epididymitis.  
It is not unusual for people to have recurrent epididymitis; 
however, this would not necessarily be associated with previous 
episodes, only one's anatomical structures, which would lend one 
to have recurrent infectious process.  I do not feel that the 
present symptoms are associated with the one episode while in the 
service.

The veteran also underwent further testing of his hearing.  On the 
written VA Form 10-2364, Audiological Evaluation, dated July 11, 
2002, the examiner wrote that the veteran was suffering from 
moderately severe hearing loss.  In the "Comments" section of the 
form, the examiner opined the following:

	. . . [Hearing] Loss is not felt to be related to service 
since prior post-service eval(uation) showed better hearing[,] and 
noise usually causes more symmetrical loss than exhibited. . . .

A medical doctor provided additional information concerning the 
veteran's contentions.  Specifically, he opined that the veteran's 
military service, including being exposed to mortar and 
ammunitions fire, did not cause or result in the veteran's 
bilateral hearing loss.  Instead, he concluded that the veteran's 
nearly twenty years of working in a woodworking factory instigated 
the loss.

Upon reviewing the above noted medical reports, the RO confirmed 
its previous denial and notified the veteran as such.  The claim 
was then forwarded to the Board for review.  

During the aforementioned hearing on appeal in May 2003, the 
veteran testified, in effect, that as a result of repeatedly being 
exposed to mortar fire noise during service, he eventually 
developed hearing loss in both ears.  It was pointed out that 
although the veteran worked in a woodworking shop after he was 
released from active duty, the veteran maintains that he wore 
protective hearing covering during those years and that his 
current disability is the result of his military service, not his 
post-service employment.  

Additionally, the veteran has averred that while he was in service 
he injured his testicles and the region around them.  The veteran 
says the injury resulted in pain and discomfort for which he was 
treated therefor and subsequently returned to full duty.  He 
maintains that since he was released from the US Army he has 
continued to experience tenderness in the testicular region.

Under 38 U.S.C.A. § 1131, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2003), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service (or 
during the presumptive period), but is not identified until later, 
and there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v Gober, 10 Vet. App. 
488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service disease 
or injury, and a link between the disability and the in-service 
disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated that ". 
. . a veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).  The United States Court of 
Appeals for Veterans Claims (Court), clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a 
service-connected disorder has aggravated a nonservice-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To 
establish a claim for secondary service connection, a veteran must 
demonstrate that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).


A.  Bilateral Hearing Loss

For hearing disabilities, the regulations further provide that 
impaired hearing will be considered to be a disability for the 
purposes of applying the laws administered by VA when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory threshold 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).

In conjunction with the veteran's claim, the veteran most recently 
underwent a VA audiometric examination in July 2002, which 
indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
70
80
65
LEFT
35
40
50
45
50

The speech recognition scores were unable to be obtained.  Average 
puretone thresholds were 76 decibels in the right ear and 46 
decibels in the left ear.  A diagnosis of bilateral hearing loss 
was given.  

To establish service connection for a hearing loss, the veteran is 
not obligated to show that a hearing loss was present during 
active military service.  The evidence of record need only 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and a current hearing impairment.  
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Moreover, if the 
veteran had "normal" hearing upon his discharge, but developed 
hearing loss measurably to the criteria stated in 38 C.F.R. § 
3.385 (2003), and if the veteran can now establish a causal 
relationship between his hearing loss and service, service 
connection for hearing loss will be granted.

In this instance the evidence shows that the veteran now suffers 
from bilateral hearing loss.  However, a VA examiner has opined 
that the veteran's current hearing disability is not related to 
his military service.  Moreover, the veteran has not provided 
other medical evidence that shows an etiologically relationship 
between his current hearing loss and his military service.  In 
determining whether service connection is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. § 
5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
For the reasons and bases provided above, the evidence in this 
case does not support the veteran's claim for entitlement to 
service connection for bilateral hearing loss.  The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  Hence, the veteran's claim is denied.  

B.  Genitourinary Disability

As noted above, the veteran has received a diagnosis of 
epididymitis.  A VA examiner has not etiologically linked the 
veteran's current genitourinary condition with the veteran's 
military service or any incidents therein.  Notwithstanding the 
opinion made by the VA physician and the lack of other supporting 
medical evidence, the veteran has continued to assert that he 
suffers from an genital disability that is the result of his 
military service.  Unfortunately, the veteran's assertions are the 
only positive evidence in support of his claim.  That is, the 
claims folder is negative for any medical evidence, either from a 
private doctor or a VA physician, which would relate the veteran's 
current disability with the veteran's service or any incidents 
therein.  

Hence, the Board is left with the contentions made by the veteran.  
These statements were undoubtedly made in good faith; however, the 
veteran is not a doctor nor has he undergone medical training.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  However, that same 
lay person is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the claimed 
disability is manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a relationship 
between the reported symptomatology and the current disability, 
unless the relationship is one to which a lay person's 
observations are competent.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In this instance, the veteran is competent to say that that he may 
be suffering from pain in the groin area.  He can relate the type 
of symptoms and manifestations he experiences as a result of the 
pain.  However, he is not competent to say that he has an actual 
disability that is related to his service or a service event.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. § 
5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
While it is true that the veteran now suffers from epididymitis, 
medical evidence positively and conclusively etiologically linking 
this disability with the veteran's military service or with an 
acute case of epididymitis while in service has not been 
presented.  Moreover, there is no evidence showing that the 
current disability began while the veteran was in service.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).  The veteran's claim is 
thus denied.  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for the residuals of an injury to the 
testicular area is denied.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



